Per Curiam.

Suit upon the official bond of a justice of the peace, against him and his sureties. The breach assigned was the failure to pay over money collected.
J. D. Howland, for the state.
H. Berry and G. Holland, for the appellees.
The defense set up in the answer was, that the justice collected the money named in the complaint “ as the agent 0f the said James Blair, relator in the suit, and not by color of his office as justice,” &e. Issue upon this defense. Trial by the Court, and judgment for the defendants.
The case turns entirely upon the evidence. See The State v. Carter, 6 Ind. R. 37.
In such cases, if the evidence tends in any degree to support the judgment, the Supreme Court rarely interferes. We see nothing that will justify such interference in this case.
The judgment is affirmed with costs.